Case: 19-10661     Document: 00515704706          Page: 1     Date Filed: 01/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  January 13, 2021
                                  No. 19-10661
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   Joseph Johnson, Jr.,

                                                             Plaintiff—Appellant,

                                       versus

   Affiliated Computer Services, Incorporated; ACS
   Education Solutions, L.L.C.,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:10-CV-2333


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Joseph Johnson, Jr., filed a civil suit in which he contended that he was
   entitled to a discharge of his student loans. He asserted that the defendants,
   whose contract with the Department of Education allegedly required them to



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10661      Document: 00515704706           Page: 2   Date Filed: 01/13/2021




                                     No. 19-10661


   service his student loans and to resolve his discharge requests, erroneously
   processed and denied his application for a discharge of his loans by failing to
   review all pertinent documents or adhere to the relevant guidelines. Johnson
   alleged, inter alia, that the providers committed state law torts and breached
   their contractual obligations by preventing him from obtaining a discharge or
   reimbursement.     The district court granted the defendants’ motion to
   dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). The district
   court reasoned that Johnson failed to state a claim for relief and dismissed the
   case with prejudice.
          Nearly eight years later, Johnson moved for relief from the judgment
   under Federal Rule of Civil Procedure 60(b)(4) and (b)(6). He asserted that
   the defendants were acting for the Government when servicing his loans and,
   thus, were immune from suit based on the doctrine of “derivative sovereign
   immunity.” He alleged that the judgment was void on jurisdictional grounds
   and that the disposition of his lawsuit should be modified from dismissal with
   prejudice to dismissal without prejudice. The district court denied the
   motion. Johnson now appeals from that denial.
          Johnson argues that the doctrine of “derivative sovereign immunity”
   deprived the district court of jurisdiction, voided the judgment, and justified
   relief pursuant to Rule 60(b)(4). We review a ruling on a motion under Rule
   60(b)(4) de novo. See Carter v. Fenner, 136 F.3d 1000, 1005 (5th Cir. 1998).
          Derivative immunity for contractors purporting to act for the federal
   Government, which was suggested by the Supreme Court in Yearsley v. W.A.
   Ross Constr. Co., 309 U.S. 18 (1940), is not based on sovereign immunity and
   does not deprive a federal court of subject matter jurisdiction. Ackerson v.
   Bean Dredging LLC, 589 F.3d 196, 207 (5th Cir. 2009). The Court more
   recently has noted that, while a contractor may obtain certain immunity in
   connection with work done under a government contract, a contractor does




                                          2
Case: 19-10661      Document: 00515704706          Page: 3   Date Filed: 01/13/2021




                                    No. 19-10661


   not share the sovereign immunity of the United States. Campbell-Ewald Co.
   v. Gomez, 136 S. Ct. 663, 672-73 (2016). To the extent that other courts have
   held differently, we must follow our precedent. See United States v. Treft, 447
   F.3d 421, 425 (5th Cir. 2006).
          Johnson also suggests that he is entitled to relief under Rule 60(b)(6).
   He contends that he identified an extraordinary circumstance that merited
   relief, i.e., the defendants were immune from suit to the same extent that the
   United States would be immune.
          As noted, Johnson is incorrect in claiming that the protection afforded
   to contractors is tantamount to the sovereign immunity afforded to the
   federal Government. See Campbell-Ewald Co., 136 S. Ct. at 672-73; Ackerson,
   589 F.3d 207. Further, Johnson does not explain how, if the defendants were
   entitled to derivative immunity as he alleges, a finding that the defendants
   could not be sued would afford him relief or alter the result of the case. See
   Ackerson, 589 F.3d at 207.       Because he otherwise has not alleged an
   exceptional circumstance that would justify disturbing the judgment, he has
   not established that the district court abused its discretion in denying his
   motion under Rule 60(b)(6). See Buck v. Davis, 137 S. Ct. 759, 777 (2017).
          The judgment of the district court is AFFIRMED.




                                          3